People v Collins (2018 NY Slip Op 02200)





People v Collins


2018 NY Slip Op 02200


Decided on March 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2015-03971
2015-03975

[*1]People of State of New York, respondent,
vChristopher Collins, appellant.


N. Scott Banks, Hempstead, NY (Tammy Feman and Marquetta Christy of counsel), for appellant.
Madeline Singas, District Attorney, Mineola, NY (Kevin King of counsel; Victoria Massimino on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two orders of the Supreme Court, Nassau County (Teresa K. Corrigan, J.), both dated April 20, 2015, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the orders are affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly assessed 15 points against him under risk factor 11, since the People established, by clear and convincing evidence, that the defendant had a history of drug abuse (see People v Dipilato, 155 AD3d 792). Contrary to his further contention, the Supreme Court properly assessed 10 points against him under risk factor 12. The defendant's statements, considered together, do not reflect a genuine acceptance of responsibility, and, thus, the People established, by clear and convincing evidence, that he failed to accept responsibility for his criminal conduct (cf. People v Vega, 79 AD3d 718, 719).
Accordingly, the Supreme Court properly designated the defendant a level two sex offender pursuant to Correction Law 6-C.
LEVENTHAL, J.P., HINDS-RADIX, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court